Title: To Thomas Jefferson from William Carmichael, 24 October 1785
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 24 October 1785

I have waited with much impatience to learn the Issue of the propositions your Excellency was pleased to advise me you had made to our Minister at London respecting our Affairs with the Powers of Barbary. In continual Expectation of receiving letters on this Subject, I have deferred writing. Indeed without a safer method of communicating my sentiments on this and other subjects, I must deprive myself of that confidential correspondence, which it is much my inclination as it is my Duty to entertain with those employed by congress and particularly with you who have given me more Information than I have received by Official Correspondence during the time that I have remained here Alone. On the 22d. Inst. I received the Inclosed Letter, which I entreat your Excellency to forward to America. I have taken every measure in my power by insinuation to put things in a good Train. I repeat that we may rely on the good Offices of this court, should it terminate its negotiations to its Satisfaction, which I presume will be the case Altho’ the Ministers of the Northeren powers assert the Contrary. I inclose you also a circular Letter sent by his Moroccan Majesty to the European Consuls on which I shall make no Observations. The Bank of St. Charles has just published an account of their proceedings in the year 1784. As its actions make much noise in Europe I shall be glad to know the sentiments of the Parisians thereon. I find that Denmark has declined acceeding to the German Ligue of which the King of Prussia is the Cheif. But these Affairs you will know much better than Myself.
The Notification of the principles which gave rise to this Treaty (As I am Assured by the Prussian Minister) was well received by this Court. I beg your Excellency to favor me as often as possible with your Advice and to beleive me with great respect & regard Your Obliged and Most Hble. Sert.,

Wm. Carmichael

